 1   Spencer Hosie (SBN 101777)                     Juanita R. Brooks (SBN 75934)
     shosie@hosielaw.com                            brooks@fr.com
 2   Diane S. Rice (SBN 118303)                     Jason W. Wolff (SBN 215819)
     drice@hosielaw.com                             wolff@fr.com
 3   Lyndsey C. Heaton (SBN 262883)                 FISH & RICHARDSON P.C.
     lheaton@hosielaw.com                           12390 El Camino Real
 4   Darrell R. Atkinson (SBN 280564)               San Diego, CA 92130
     datkinson@hosielaw.com                         Telephone: (858) 678-5070
 5   HOSIE RICE LLP                                 Facsimile: (858) 678-5099
     600 Montgomery Street, 34th Floor
 6   San Francisco, CA 94111                        Betty H. Chen (SBN 290588)
     Telephone: (415) 247-6000                      bchen@fr.com
 7   Facsimile: (415) 247-6001                      FISH & RICHARDSON P.C.
                                                    500 Arguello Street, Suite 500
 8   Leslie V. Payne (admitted pro hac vice)        Redwood City, California 94063
     lpayne@hpcllp.com                              Telephone: (650) 839-5070
 9   Eric J. Enger (admitted pro hac vice)          Facsimile: (650) 839-5071
     eenger@hpcllp.com
10   R. Allan Bullwinkel (admitted pro hac vice)    Karan Jhurani (admitted pro hac vice)
     abullwinkel@hpcllp.com                         jhurani@fr.com
11   HEIM, PAYNE & CHORUSH, LLP                     FISH & RICHARDSON P.C.
     1111 Bagby Street, Suite 2100
     Houston, TX 77002                              1180 Peachtree Street, 21st Floor
12                                                  Atlanta, GA 30309
     Telephone: (713) 221-2000
13   Facsimile: (713) 221-2021                      Telephone: (404) 892-5005
                                                    Facsimile: (404) 892-5002
14   Derek Gilliland (admitted pro hac vice)
     dgilliland@nixlawfirm.com                      ATTORNEYS FOR DEFENDANT
15   NIX PATTERSON & ROACH, L.L.P.                  MICROSOFT CORPORATION
     205 Linda Drive
16   Daingerfield, TX 75638
     Telephone: (903) 645-7333
17   Facsimile: (903) 645-5389

18   ATTORNEYS FOR PLAINTIFF
     LOOKSMART GROUP, INC.
19
20                                   UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
21
                                         SAN FRANCISCO DIVISION
22
23   LOOKSMART GROUP, INC.,                          Case No.: 17-cv-04709-JST
                        Plaintiff,
24                                                   JOINT STIPULATION TO CONTINUE
     v.                                              CASE MANAGEMENT CONFERENCE
25                                                   AND [PROPOSED] ORDER THEREON
     MICROSOFT CORPORATION,
26
                       Defendant.
27
28                                                         JT STIP & PROP ORDER TO CONTINUE CASE
                                                                        MANAGEMENT CONFERENCE
                                                                            Case No.: 17-cv-04709-JST
 1          Plaintiff, LookSmart Group, Inc. (“Plaintiff”), and defendant, Microsoft Corporation

 2   (“Defendant”), hereby stipulate through their respective counsel of record as follows:

 3          WHEREAS the Court has set a Case Management Conference for November 14, 2018 at 2:00

 4   pm. (Dkt. 84);

 5          WHEREAS Defendant’s counsel has scheduling conflicts that would prevent them from

 6   attending the conference on November 14, 2018;

 7          WHEREAS Plaintiff’s counsel is not opposed to continuing the Case Management Conference to

 8   November 28, 2018 or a later date that is convenient for the Court;

 9          IT IS HEREBY STIPULATED by and between the parties that they jointly request the Court to

10   continue the Case Management Conference to November 28, 2018 or a later date that is convenient for

11   the Court.

12   Dated: October 25, 2018                          HOSIE RICE LLP
13
14                                                    By: /s/ Spencer Hosie
                                                          Spencer Hosie
15
                                                      Attorneys for Plaintiff
16                                                    LOOKSMART GROUP, INC.
17
18   Dated: October 25, 2018                          FISH & RICHARDSON P.C.
19
20                                                    By: /s/ Betty H. Chen
                                                          Betty H. Chen
21
                                                      Attorneys for Defendant
22                                                    MICROSOFT CORPORATION
23   ///

24   ///

25   ///

26
27
28
                                                       2          JT STIP & PROP ORDER TO CONTINUE CASE
                                                                               MANAGEMENT CONFERENCE
                                                                                   Case No.: 17-cv-04709-JST
 1          Pursuant to L.R. 5-1(i)(3), I attest under penalty of perjury that concurrence in the filing of this

 2   document has been obtained from counsel for Plaintiff.

 3   Dated: October 25, 2018                           FISH & RICHARDSON P.C.

 4
                                                       By: /s/ Betty H. Chen
 5                                                         Betty H. Chen
 6
                                                       Attorneys for Defendant
 7                                                     MICROSOFT CORPORATION

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        3           JT STIP & PROP ORDER TO CONTINUE CASE
                                                                                 MANAGEMENT CONFERENCE
                                                                                     Case No.: 17-cv-04709-JST
                                            [PROPOSED] ORDER
 1
            PURSUANT TO STIPULATION, IT IS SO ORDERED that the Case Management Conference
 2
     is rescheduled to November 28, 2018.
 3                     December 12
 4
     Dated: October 29, 2018
 5                                                    Judge Jon S. Tigar
                                                      UNITED STATES DISTRICT COURT
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4         JT STIP & PROP ORDER TO CONTINUE CASE
                                                                         MANAGEMENT CONFERENCE
                                                                             Case No.: 17-cv-04709-JST
